I have the honour to speak
on behalf of the European Union.
Mr. President, I would like to congratulate you upon
your election as President of the General Assembly. The
European Union gives you its full support and
cooperation throughout this session. Your predecessor,
Minister Opertti, also deserves our appreciation. I would
also commend the Secretary-General, Mr. Kofi Annan, for
the skill with which he has steered this Organization. The
European Union pledges its support also to him, as well
as its full commitment to the United Nations.
20


I should like to welcome the three new members of
the United Nations, the Republics of Kiribati and Nauru
and the Kingdom of Tonga, into our global family.
In overall terms substantial progress has been made in
human development. However, its speed and extent have
been uneven. The United Nations has a primary role in the
advancement of human development. Implementation can
be carried out only through close cooperation among
different actors: the United Nations, its Member States, its
specialized agencies, international financial institutions,
regional organizations and civil society.
We need an efficient and effective United Nations
which has a stable financial basis and a full commitment
from all its Member States. This also means the full,
prompt and unconditional payment of contributions to the
United Nations by all. Unilateral decisions and actions to
the contrary are not allowed.
The globalization of the world economy is an
unavoidable process. We see the need to put the
globalization process and macroeconomic policies in closer
touch with the lives of ordinary people. We consider this to
be one of the challenges facing the world community on the
threshold of the new millennium. The United Nations is
uniquely positioned to provide intellectual leadership to
ensure that the advantages of economic globalization are
equally shared by the world’s population. Increasing
interdependence must work for people.
The nature of crises has also changed. Most of today’s
conflicts take place within and not between States. We face
situations where there are serious democracy deficiencies
and where human rights are strongly violated, in particular
the rights of the minorities. In the worst cases, States with
their traditional institutions have ceased to exist, as
Secretary-General Kofi Annan described so well in his
opening statement.
At the threshold of a new millennium, we should
intensify our efforts to prevent these situations. We should
start to consider how to elaborate some criteria and rules
aimed at the prevention of humanitarian catastrophes or
alleviation of profound human suffering.
The international community needs to develop
solutions and responses to these new and unexpected
challenges. The international community must play a
proactive role in conflict prevention. There are several
forms of action that have a useful effect in preventing
conflicts. These include strengthening democracy and
respect for human rights, as well as progress in economic
and social development through good governance. The
most important factor in conflict prevention is, however,
a democratic society which is on a steady foundation and
which guarantees human security in its widest possible
sense. Democratic societies do not go to war with each
other, and they are also internally more stable.
Every human being is entitled to enjoy his or her
human rights and fundamental freedoms. Human rights
are essential in the maintenance of international peace and
security, economic development and social equality. The
United Nations has a primary role in the promotion of
universal respect for human rights. These must be further
integrated in all United Nations activities. The promotion
of universal respect for human rights and fundamental
freedoms is central also to the activities of the European
Union.
The tenth anniversary of the adoption of the
Convention on the Rights of the Child reminds us of the
need to advance the rights of the most vulnerable:
children. The European Union welcomes the recent
adoption of the International Labour Organization (ILO)
Convention on the prohibition and elimination of the
worst forms of child labour. All States should ratify the
Convention as soon as possible and implement it
effectively. The protection of children affected by armed
conflicts also requires constant attention. It is imperative
to adopt without delay the optional protocol to the
Convention on the Rights of the Child, on involvement of
children in armed conflict.
The European Union is concerned about
discrimination against women. We underline the
importance of the international human rights instruments
designed to protect and promote the human rights and
fundamental freedoms of women. The adoption of the
optional protocol to the Convention on the Elimination of
All Forms of Discrimination against Women will be a
historic event in this session. The European Union calls
on all States to give serious consideration to ratifying it.
Trafficking in human beings violates many of the
most basic human rights. Most victims of this practice are
women and children. Concerted international action is
required in the fight against trafficking. The European
Union supports the work done to develop international
standards to prevent these crimes and to punish the
perpetrators. Measures must also be taken to help the
victims of this type of exploitation.
21


Racism is a universal problem. Thus, the elimination
of all forms of racial intolerance should be the
responsibility of every State. We also want to underline the
input by civil society and non-governmental organizations
in this field.
The European Union is committed to opposing the
death penalty. We call on all States that still impose the
death penalty to progressively restrict the offences for
which it may be used, and we insist that it be carried out
according to minimum standards. As a first step, a
moratorium on executions should be established. The final
aim must remain the complete abolition of the death
penalty. The European Union will actively pursue this
matter in this session.
No doubt, sustainable development in all areas
enhances crisis prevention. People are at the centre of our
concerns in sustainable development.
The Buenos Aires Plan of Action sets out an ambitious
and precise timetable to follow in future negotiations on the
threat of climate change. However, there are still important
outstanding questions, such as the Kyoto mechanisms and
capacity-building of developing countries, as well as the
transfer of technology. In the Intergovernmental Forum on
Forests, our common goal is to promote sustainable forest
management worldwide. The European Union also notes the
need for international coordination on oceans and seas.
The European Union is fully committed to reducing
extreme poverty in developing countries. We support them
in their efforts to implement the international commitments
for sustainable development. International cooperation, as
well as ownership by partner countries, is needed to achieve
the common goals.
Relieving the unsustainable debt burden of the poorest
countries requires faster relief through the programme for
the Heavily Indebted Poor Countries. The European Union
confirms its full commitment to the high-level discussion
on financing for development. We expect this process to
increase the political will to implement internationally
agreed strategies for sustainable development.
The Treaty on the Non-Proliferation of Nuclear
Weapons (NPT) remains a cornerstone of global security.
It is imperative that the four States that have not yet done
so join the NPT. The Comprehensive Nuclear-Test-Ban
Treaty (CTBT) is a key instrument in the field of nuclear
disarmament and non-proliferation. As we are approaching
the Conference on the CTBT to be held in October, the
European Union calls upon all States to sign and ratify
the Treaty.
The European Union welcomes the entry into force
of the Ottawa Convention on the Prohibition of the Use,
Stockpiling, Production and Transfer of Anti-personnel
Mines and on Their Destruction. As the international
community moves towards the total elimination of anti-
personnel landmines worldwide, the recent use of these
weapons is highly deplorable. We must voice concern
about the misery that anti-personnel mines continue to
cause to the civilian population. The European Union
continues to be the main contributor to demining
programmes worldwide.
We are deeply concerned about the impact,
accumulation and spread of small arms and light
weapons, and we have intensified our efforts to address
this problem. The United Nations conference on the illicit
arms trade in all its aspects should establish a strong
programme of action for international cooperation.
Terrorism constitutes a threat to internal and
international security. Therefore, the European Union
reaffirms its unreserved condemnation of terrorism in all
its forms and continues to support initiatives to suppress
it. We call upon all countries to sign and to ratify the
international anti-terrorism conventions. We hope that the
conventions on the suppression of terrorist financing and
on the acts of nuclear terrorism can be adopted by the
General Assembly by the end of this year. The European
Union will look carefully into the proposal of Egypt and
others to develop further the idea of a United Nations
conference on terrorism.
As the Secretary-General has said, it would be the
ultimate crime to miss the chance for peace and condemn
people to the misery of war. Even the best plans for
prevention can fail, and the international community has
to address armed conflicts. These conflicts have human,
social and environmental consequences which cannot be
repaired.
The international community has a long tradition of
solving crises by peacekeeping operations. Now that the
nature of crises has changed, additional means are needed.
Peacekeeping operations cannot meet all the requirements
without increased efforts for civilian crisis management.
In most crises, societies and their structures are
completely destroyed.
22


The international community has called for repair and
rehabilitation. Humanitarian assistance alone is not enough.
Reconstruction of societies requires the presence of civilian
police and other administrators from all fields of civil
activity. In most cases it is difficult to find the right tools
to cope with conflicts.
The European Union strongly emphasizes civilian
crisis management. We hope that it will be more often
resorted to as the principal means to manage and solve
crises. We will work actively to develop further this
concept. The European Union is in the process of
improving its crisis management capabilities, keeping in
mind that the primary responsibility for the maintenance of
international peace and security lies with the United Nations
and the Security Council.
Regional organizations have a key role in international
security. For their success, cooperation with the United
Nations is essential. The European Union thanks the
Secretary-General for his efforts to strengthen this
cooperation and urges him to continue this work.
The crisis in Kosovo requires concerted efforts. The
European Union supports the full implementation of
Security Council resolution 1244 (1999). With the adoption
of this resolution, the United Nations regained its relevance
as far as Kosovo is concerned. We also support the United
Nations Interim Administration Mission in Kosovo
(UNMIK) and KFOR in their efforts to ensure peace,
democracy and security in Kosovo. The United Nations
needs the means and cooperation of all to fulfil its mandate.
At the height of the Kosovo crisis the European Union
launched the Stability Pact for South-Eastern Europe. Its
aim is to address the questions of democracy, human rights,
economic reconstruction and security in a comprehensive
and durable manner. We would welcome the Federal
Republic of Yugoslavia joining the Stability Pact as a full
and equal participant and beneficiary. The current regime
of Mr. Milosevic is responsible for its present isolation, and
we look forward to welcoming democratic change inside
Serbia. Meanwhile, we are searching for ways in which
Kosovo and the Republic of Montenegro could be made
beneficiaries of the Pact.
In Kosovo there is an urgent need to put an end to
human suffering. We are concerned about the violence
towards minorities, which has resulted in a large number of
Serbs and Roma people leaving Kosovo. Urgent restoration
of the rule of law is extremely important.
The Middle East remains a top priority for the
common foreign and security policy of the European
Union. We find it encouraging that the Middle East peace
process has regained momentum and that the negotiations
between Israel and the Palestinians have started again.
Negotiations are the only way to find a just and lasting
solution to this conflict. We welcome the signing of the
memorandum on the implementation of the Wye River
Agreement. The European Union has consistently assured
the parties of its readiness to assist them in their search
for peace.
All tracks of the peace process should now be
activated. We urge the Syrian, Lebanese and Israeli
Governments to engage in direct talks. The relevant
Security Council resolutions form an internationally
accepted basis for peace.
It is also important to make progress on the
multilateral track. Peace can, and must be, rooted in close
regional cooperation. The multilateral track and the
Barcelona process provide good opportunities in this
regard.
The European Union warmly welcomes the result of
the popular consultation of the East Timorese people on
30 August 1999. Indonesia’s commitment to the full
implementation of the relevant Agreements is imperative.
We are committed to seeing the people of East Timor
enjoy the independence which they have freely chosen.
The European Union pays tribute to the United Nations
for the organization of the popular consultation and lauds
the courage and extraordinary work of the personnel of
the United Nations Mission in East Timor.
We condemn in the strongest terms the atrocities in
East Timor. The Government of Indonesia retains a
responsibility for security in the Territory.
We fully support Security Council resolution 1264
(1999) and welcome the early deployment of the
multinational force. We also welcome the participation of
Asian States in this force. Order, security and the rule of
law must be restored immediately. The attitude of the
European Union towards Indonesia will depend on the
implementation of the undertakings given by the President
of Indonesia. They should be implemented without delay
and without conditions.
We have agreed, for a period of four months, on an
embargo on the export of military equipment and other
equipment which might be used for internal repression or
23

terrorism. The European Union has also suspended its
bilateral military cooperation with Indonesia.
The European Union stresses the urgent priority to
remedy the grave humanitarian situation. We will provide
further humanitarian assistance to those in need.
We also support the call of the United Nations High
Commissioner for Human Rights to convene a special
session of the Commission on Human Rights. We call for
an investigative mission by the Commission.
East Timor’s independence must proceed without
delay, as provided for in the 5 May Agreements. The
Member States of the European Union look forward to
recognizing East Timor once the process towards
independence is completed.
We also emphasize our desire to see a strong,
democratic and united Indonesia.
The European Union continues to fully support the
efforts of the Secretary-General towards a negotiated
political settlement of the question of Cyprus. We urge the
two leaders concerned to accept the invitation to
negotiations under the auspices of the Secretary-General.
The Secretary-General has said that the United Nations
cannot rest until all of Africa is at peace. One third of
sub-Saharan Africa is presently involved in armed conflicts.
The victims of these conflicts are overwhelmingly civilians.
The European Union strongly appeals to the parties in these
and other ongoing conflicts to respect human rights and to
cooperate with the humanitarian organizations. We will
continue to make all efforts to provide assistance to the
victims.
Concrete measures have been taken to strengthen
African ownership and capacity to focus on conflict
prevention and resolution. The European Union is
supporting, in close cooperation with the United Nations,
the capacity of African organizations in the field of conflict
resolution and peacekeeping.
A stable and democratic political environment is
indispensable for sustainable development. The EU
welcomes the Secretary-General’s report on the causes of
conflict and the promotion of durable peace and sustainable
development in Africa, and we look forward to its effective
follow-up.
The first EU-Africa summit is scheduled to take
place in April 2000. This summit is a clear signal of the
close cooperation between the EU and the African
countries aimed at addressing various, even delicate,
political and socio-economic issues.
One of the principal objectives of the Amsterdam
Treaty is to strengthen the EU’s Common Foreign and
Security Policy. To achieve this we have created new
units and instruments to deal with the increasing
challenges in the field of foreign policy. In accordance
with the Amsterdam Treaty, we are going to consistently
improve our capacity for conflict prevention and crisis
management. The EU will increase its ability to contribute
to international peace and security, in accordance with the
principles of the United Nations Charter.
Finally, I should like to say a few words about the
next millennium. The Millennium Assembly should give
new direction to the renewal of the United Nations. The
EU supports the overall theme “The United Nations in the
twenty-first century”, proposed by the Secretary-General.
In the view of the EU, the focus should be on poverty
eradication in the context of globalization.
Poverty eradication is a major challenge for the
international community now that the world’s population
is reaching six billion, with nearly a quarter of that
number still living in poverty. It is one of the greatest
challenges left pending at the end of the twentieth
century.
24


With the new millennium, we should also recognize
the increased importance of civil society in the search for
solutions. This is one of the cornerstones of the new era in
international cooperation.